Citation Nr: 9934765	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a shell fragment wound of the right 
thigh (Muscle Group XIII), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a service-connected scar of the left thigh, residual of a 
shell fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  His service records, including an official award 
authorization letter, dated in July 1995, from the Department 
of the Army, show that he is a combat veteran of World War II 
and that his military decorations include the Purple Heart 
Medal, the Bronze Star Medal, and the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claims for an increased 
evaluation in excess of 30 percent for residuals of a shell 
fragment wound of the right thigh (Muscle Group XIII), and a 
compensable evaluation for a service-connected scar of the 
left thigh, residual of a shell fragment wound.

In February 1999, the case was remanded in order for the 
veteran to be scheduled for an RO hearing before a traveling 
Board Member.  This hearing was conducted in July 1999, after 
which the case was returned to the Board.


REMAND

The veteran's claims of entitlement to a compensable rating 
for a scar of his left thigh, residual of a shell fragment 
wound, and a rating in excess of 30 percent for residuals of 
a shell fragment wound of the right thigh (Muscle Group XIII) 
are well grounded.  A claim for an increased evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran has asserted that his aforementioned 
service-connected disabilities are worse than currently 
evaluated, and he has thus stated well-grounded claims.  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claims.  38 C.F.R. § 3.159 (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

With regard to the veteran's claim of entitlement to an 
increased evaluations for residuals of a shell fragment wound 
of the right thigh (Muscle Group XIII) (currently rated as 30 
percent disabling), this issue must be remanded to the RO to 
address pertinent changes regarding evaluating muscle 
injuries from missile wounds which were made in the course of 
his appeal.  Specifically, 38 C.F.R. § 4.73, which pertains 
to the rating criteria for muscle injuries, was revised on 
June 3, 1997, when VA published a final rule, effective July 
3, 1997, that amended this section of the Schedule for Rating 
Disabilities.  See 62 FR 30235 (June 3, 1997).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The file indicates that the RO did not formally take notice 
of the changes made in the applicable rating schedule and 
address, in the first instance, a Karnas analysis to the 
issue on appeal.  In Fischer v. West, 11 Vet. App. 121 
(1998), the Court indicated that where pertinent regulations 
have been revised during the pendency of the appeal, a remand 
of a case to the agency of original jurisdiction for a Karnas 
review in the first instance is mandatory and not 
discretionary.

The evidence associated with the claims file indicates that 
the veteran experiences pain and weakness in his lower 
extremities, and also that he has been substantially 
disabled by a non-service-connected stroke, with residual 
paralysis of his left side.  Therefore, a remand for a 
comprehensive medical examination is necessary so that an 
orthopedist and a neurologist can examine the veteran's 
service-connected shrapnel wound residuals of his right 
thigh and the scar of the left thigh and then separate and 
distinguish, if possible, those symptoms (including pain) 
which are attributable to the service-connected wound 
residuals from those associated with the non-service-
connected stroke.  

In addition, the issues of entitlement to an increased 
evaluation for residuals of a shell fragment wound of the 
right and left thighs must also be remanded to the RO so 
that the applicability of 38 C.F.R. §§ 4.40, 4.45 (1999), 
and the holding of the Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995) may be addressed.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a 
service-connected musculoskeletal disability, the Board 
erred by not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45.  Though the veteran's shrapnel wound 
residuals of his left and right thigh are rated under the 
criteria for scars and muscle injuries contained in 
38 C.F.R. §§ 4.73, 4.118 (1999), consideration must be given 
as to whether it may be more advantageous to rate the 
veteran based on actual or functional limitation of motion 
or ankylosis, due to muscle damage or scar adhesion.  Thus, 
when considering the rating to be assigned a service-
connected musculoskeletal disability, medical evidence must 
be obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  

As previously discussed, special care must be made to 
distinguish those disabling symptoms affecting his lower 
extremities that are due to his stroke from those which are 
attributable to his shrapnel wounds.  Further, the 
examination of the scar of the left thigh should include 
discussion as to whether there is any pain associated with 
it, whether the scar is tender, painful, ulcerative, poorly 
nourished, well healed or poorly healed, or if it adheres to 
the underlying tissues of the left thigh, such that there is 
impairment of motion and functional loss of the affected 
extremity as a result.  In this regard, the residual scars 
associated with the residuals of a shrapnel wound of the 
right thigh should also be examined for the aforementioned 
symptoms, and consideration should be given as to whether 
assignment of a separate rating for symptomatic right thigh 
scars is warranted.  (See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 
(1994)).

Accordingly, the case is being Remanded to the RO for actions 
as follows:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his complaints of symptoms 
affecting both his lower extremities 
since January 1997.  After securing the 
necessary releases, the RO should obtain 
these records not already associated 
with the file, pursuant to 38 C.F.R. § 
3.159 (1999).  The records requested 
should include those from the VAMC, 
Wadsworth, including the EMG, scheduled 
to have occured on July 30, 1999.

2.  The veteran should be afforded a VA 
neurological examination and then an 
orthopedic examination.  The consequences 
for any failure to appear for the 
examinations should be made known to him.  
The report from the neurological examiner 
must be made available to the orthopedic 
examiner.  The claims folder should be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
accomplished.  The examiners should take 
a medical history to include complaints 
and report all findings and diagnoses.  
All questions should be answered.  If the 
examiners are unable to answer any 
question posed, the reasons therefor 
should be discussed.

The neurological examiner should 
address the following concerns:  The 
examiner should determine the degree 
to which the veteran is disabled due 
to paralysis and any other 
symptomatology due to his non-
service-connected stroke.  If 
possible, the neurologist should 
separate and distinguish those 
disabling symptoms which are 
attributable to the stroke from 
those which are not related to the 
stroke.  The reasons or bases for 
any such opinion must be detailed.  
If any neurological manifestations 
have occurred which are attributable 
to the service connected right and 
left thigh disabilities, the 
manifestations thereof, the nerves 
affected and the degree of 
disability should be discussed.

3.  Following the examination by the 
neurological examiner, the orthopedic 
examiner should evaluate the veteran's 
service connected residuals of shrapnel 
wounds of his left and right thighs.  The 
orthopedist should review the examination 
report of the neurologist and base his 
assessments on the neurologist's 
determinations regarding which of the 
veteran's constellation of disabling 
symptoms are attributable to the non-
service-connected stroke.  The examiner 
should determine what are the objective 
manifestations of the service-connected 
muscle damage of the right thigh.  What 
muscle or muscles are involved; what are 
the manifestations of the disability and 
the severity of same; is there limitation 
of motion of a joint affected by atrophy 
or damage; does the disability cause any 
knee, thigh, or hip disability (if so 
discuss all such findings, including any 
actual loss of motion of an affected 
joint.  If the thigh muscle damage 
results in limitation of motion of a 
contiguous joint, the examiner must 
determine whether any such joint exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, each of these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether any pain in a 
contiguous joint caused by the thigh 
muscle impairment could significantly 
limit functional ability during flare-ups 
or when the joint(s) is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  
Specifically, if such impairment due to 
the shrapnel wound residuals of either 
thigh are found, the examiner should 
answer the following questions with 
respect to each affected lower extremity:

(a)  Is there favorable ankylosis of 
the hip, in flexion at an angle 
between 20 degrees and 40 degrees, 
and slight adduction or abduction?  
Is there intermediate, unfavorable, 
or extremely unfavorable ankylosis 
of the hip, with the foot of the 
affected lower extremity unable to 
touch the ground, necessitating the 
use of crutches?

(b)  Is extension of the thigh 
limited to 5 degrees?

(c)  Is flexion of the thigh limited 
to 10 degrees?  Is it limited to 20 
degrees?  Is it limited to 30 
degrees?  Is it limited to 45 
degrees?

(d)  Is there impairment of the 
thigh manifest by limitation of 
abduction and loss of motion beyond 
10 degrees?  Is there impairment of 
the thigh manifest by limitation of 
adduction and an inability to cross 
legs?  Is there impairment of the 
thigh manifest by limitation of 
rotation and inability of the 
affected leg to toe-out more than 15 
degrees?

(e)  Is there flail joint of the 
hip?

(f)  If there is impairment of 
either knee which is attributable to 
the shrapnel wound residuals, the 
examiner should be asked to describe 
the condition of both knees and 
state whether there are any findings 
of subluxation, instability, 
locking, swelling, or loss of range 
of motion.  The range of motion 
should be given in degrees, with the 
standard for normal motion being to 
140 degrees in flexion and 0 degrees 
of extension.  Any instability 
should be described as mild, 
moderate or severe.  

(g)  The examiner must determine 
whether either knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, each of these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

(h)  The examiner should be asked to 
express an opinion on whether any 
pain found in either knee could 
significantly limit functional 
ability during flare-ups or when the 
affected knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

4.  The service-connected scars of the 
left thigh, as well as the scars which 
are residual to the shrapnel wound of the 
right thigh, should be examined for 
tenderness, adhesion, ulceration, pain or 
functional impairment due to adhesion, 
and whether or not the scars appear to be 
poorly nourished.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and perform the following:

(a)  Readjudicate the veteran's 
claim for a compensable rating for a 
service-connected scar of his left 
thigh, residual of a shrapnel wound.  
Determine if it is more favorable to 
the veteran to rate him based on 
limitation of motion of joints 
affected by the shrapnel wound 
residuals of the left thigh.

(b)  Readjudicate the veteran's 
claim for an evaluation in excess of 
30 percent for service-connected 
residuals of a shrapnel wound of the 
right thigh with damage to Muscle 
Group XIII, with consideration of 
the old and new regulations for 
rating muscle injuries, pre- and 
post-July 3, 1997, applying the 
version most favorable to the 
veteran's claim, pursuant to Karnas, 
subject to the effective date 
limitations set forth in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  
Determine if a separate evaluation 
may be assigned for the right thigh 
scarring and if it is more favorable 
to the veteran to rate him based on 
limitation of motion of joints 
affected by the shrapnel wound.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  If the veteran fails to appear 
for the examinations, the letter 
notifying him of the date and place of 
the examination and the consequences for 
any failure to appear should be 
associated with the claims folder; the RO 
should then consider whether application 
of 38 C.F.R. § 3.655 is appropriate.  If 
so, this regulation should be cited and 
discussed in the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


